DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Response to Requirement for Restriction/Election
Applicant's election without traverse of Species I in the reply filed on 19 July 2021 is acknowledged. The applicant states that claims 1-15 correspond to Species I. However, claims 5, 10, and 15 does not fall within Fig. 2, so claims 1-4, 6-9, and 11-14 will be reviewed.
Information Disclosure Statement
	The information disclosure statement, filed 12 November 2019, complies with the provisions of 37 CFR 1.97, 1.98. It has been placed in the application file, and the information referred to therein has been considered as to the merits1.  An initialed and dated copy of Applicant’s IDS form 1449- Paper No 20191112, is attached to the instant Office action.

Drawings
The drawings were received on 12 November 2019.  Fig. 2 and Fig. 5 are duplicate copies of Fig. 6 and Fig. 9, respectively. It is required for the applicant to resolve this issue.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Karras et al. (US 2019/0130278 A1) in view of Kiapour et al. (US 2019/0286950 A1), and further in view of Xia et al. (US 2020/0065479 A1).
a.	Regarding claim 1, Karras discloses a non-transitory, computer-readable recording medium having stored therein a program for causing a computer to execute a process (Karras discloses that “Control logic (software) and data are stored in the main memory 540 which may take the form of random access memory (RAM)” at Fig. 5C-540 and ¶0106), the process comprising:
receiving, at a discriminator within a generative adversarial network, first generation data from a first generator within the generative adversarial network, the first generator having performed learning using a first data group (Karras discloses that “[t]he GAN [200] includes a generator (neural network) 110, a discriminator (neural network) 115, and a training loss unit 105. Topologies of both the generator 110 and discriminator 115 may be modified during training. The GAN 100 may operate in an unsupervised setting or in a conditional setting. The generator 110 receives input data and produces output data” at Figs. 1A-110 and 115, 2A-110, 115 and ¶¶0024 and 0042);
receiving, at the discriminator, a second data group (Karras discloses a “training dataset that includes example output data” at Figs.1A and 2A, and ¶0024). 
However, Karras does not disclose performing learning of a second generator based on the first generation data and the second data group, 
wherein the first generation data is handled as false data by the discriminator.
Kiapour discloses performing learning of a second generator based on the first generation data and the second data group (Kaipour discloses that “process of training the second image generator 310 using the combined image 330 is repeated iteratively (e.g., by processing the combined image 330 by the second image generator 310 and discriminator 312 and adjusting the second image generator 310 accordingly) until the second image generator 310 can fool the discriminator 312” at Fig. 3-310 and ¶0050).
Before the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the second image generator of Kaipour to Karras’s discriminator.
The suggestion/motivation would have been to “[facilitate] an image-based search (also known as a visual search) of an item, using a user-provided digital image depicting an object of interest as search input, involves generating, based on the user-provided digital image, one or more stock-quality digital images that depict an item that is identical or similar to the object of interest depicted in the user-provided digital image” (Kiapour; ¶0005).
However, the combination of Karras and Kaipour does not disclose wherein the first generation data is handled as false data by the discriminator.
Xia discloses wherein the first generation data is handled as false data by the discriminator (Xia discloses that “In the training process, if the second result data is true (Label=1), the generation result is false (Label=0). The second result data and the generation result are separately input to the discriminator to determine whether the second result data and the generation result are true or false. A training objective of the generator is to allow a discrimination error for the generation result, and a training objective of the discriminator is to avoid a discrimination error for the generation result and a discrimination error for the second result data” at Fig. 3 and ¶0048).
Before the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the process labeling data as false of Xia to the combination.
The suggestion/motivation would have been to enable “information analysis capability of the discriminator … [being] improved, and a more accurate discrimination result can be obtained” (Xia; ¶0044).
b.	Regarding claim 2, the combination applied in claim 1 discloses the process further comprising:
obtaining, at the discriminator, second generation data output from the second generator (Kaipour discloses that “process of training the second image generator 310 using the combined image 330 is repeated iteratively (e.g., by processing the combined image 330 by the second image generator 310 and discriminator 312 and adjusting the second image generator 310 accordingly) until the second image generator 310 can fool the discriminator 312” at Fig. 3-310 and ¶0050); 
performing teaming of the discriminator by discriminating respective pieces of the first
generation data, the second data group, and the second generation data (Karras discloses that “[t]he GAN [200] includes a generator (neural network) 110, a discriminator (neural network) 115, and a training loss unit 105. Topologies of both the generator 110 and discriminator 115 may be modified during training. The GAN 100 may operate in an unsupervised setting or in a conditional setting. The generator 110 receives input data and produces output data” at Figs. 1A-110 and 115, 2A-110, 115 and ¶¶0024 and 0042);
outputting, to the second generator, a discrimination result on the second generation data (Kaipour discloses that “process of training the second image generator 310 using the combined image 330 is repeated iteratively (e.g., by processing the combined image 330 by the second image generator 310 and discriminator 312 and adjusting the second image generator 310 accordingly) until the second image generator 310 can fool the discriminator 312” at Fig. 3-310 and ¶0050); and
causing the second generator to perform learning based on the discrimination result outputted from the discriminator (Kaipour discloses that “the process of training the second image generator 310 using the combined image 330 is repeated iteratively (e.g., by processing the combined image 330 by the second image generator 310 and discriminator 312 and adjusting the second image generator 310 accordingly) until the second image generator 310 can fool the discriminator 312” at Figs. 3-310 and 312 and ¶0050).
c.	Regarding claim 3, the combination applied in claim 1 discloses wherein the first data group and the second data group are images (Karras disclose that the input data and the example output data can be images at ¶¶0025-0026 and 0030-0033).
d.	Regarding claim 4, the combination applied in claim 1 discloses wherein the first data group and the second data group are images, the second data group is training data as true data for performing the learning of the discriminator to discriminate between the images (Xia discloses that “In the training process, if the second result data is true (Label=1), the generation result is false (Label=0). The second result data and the generation result are separately input to the discriminator to determine whether the second result data and the generation result are true or false. A training objective of the generator is to allow a discrimination error for the generation result, and a training objective of the discriminator is to avoid a discrimination error for the generation result and a discrimination error for the second result data” at Fig. 3 and ¶0048).
e.	Regarding claims 6-9, claims 6-9 are analogous and correspond to claims 1-4, respectively. See rejection of claims 1-4 for further explanation.
f.	 Regarding claims 11-14, claims 11-14 are analogous and correspond to claims 1-4, respectively. See rejection of claims 1-4 for further explanation.

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W LEE whose telephone number is (571)272-9554.  The examiner can normally be reached on Mon-Fri 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY MAUNG can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN W LEE/Primary Examiner, Art Unit 2664                                                                                                                                                                                                        


    
        
            
    

    
        1 See MPEP § 609